Motion by appellant pro se to submit a supplemental brief, in addition to the brief which may be submitted by his assigned counsel Harold M. Miller, Esq., on a pending appeal from two orders of the County Court, Westchester County, respectively entered May 8, 1963 and December 21, 1964, denying appellant’s coram nobis application; such appeal being presently on the calendar for the October Term of this court, beginning September 29, 1965. The motion is granted on condition that such supplemental brief be forwarded promptly by appellant to his assigned counsel, and that such supplemental brief be served and filed by assigned counsel. Motion by appellant pro se for permission to file a late notice of appeal from order of the Supreme Court, Dutchess County, received by appellant on February 9, 1965, denied. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.